      Case:20-03820-EAG13 Doc#:16 Filed:11/17/20 Entered:11/17/20 14:21:40                             Desc:
                                caserea Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                           Case No. 20−03820 EAG
ALEXANDER VELAZQUEZ VELAZQUEZ
aka ALEXANDER VELAZQUEZ
ELISA FRANCHESCA MORALES MONTALVO                          Chapter 13

xxx−xx−9457
xxx−xx−1434                                                FILED & ENTERED ON 11/17/20

                        Debtor(s)



                         NOTICE TO ALL CREDITORS AND PARTIES IN INTEREST

Please take notice that the instant case has been reassigned to the Honorable Edward A. Godoy, U.S. Bankruptcy
Judge.

Notice is also given that hearing on Confirmation hearing of Chapter 13 Plan has been rescheduled for 12/4/20 at
02:30 PM via Microsoft Teams Video &, Audio Conferencing, and/or Telephonic Hearings.



In San Juan, Puerto Rico, this Tuesday, November 17, 2020.




                                                          By:ALVIN CENTENO GONZALEZ
                                                           Deputy Clerk
